IN THE COURT OF APPEALS OF NORTH CAROLINA

                                       2022-NCCOA-596

                                        No. COA21-459

                                    Filed 6 September 2022

     Yadkin County, Nos. 18CRS51657; 18CRS51656

     STATE OF NORTH CAROLINA

                  v.

     MICHAEL LEONARD ADAMS, JR., and VANESSA PENA, Defendants.


           Appeal by defendants from judgments entered on or about 18 March 2021 by

     Judge Michael D. Duncan in Superior Court, Yadkin County. Heard in the Court of

     Appeals 22 February 2022.


           Attorney General Joshua H. Stein, by Assistant Attorneys General Ryan C.
           Zellar and Deborah M. Greene, for the State.

           Michael E. Casterline, for defendant Michael Leonard Adams, Jr.

           Gilda C. Rodriguez, for defendant Vanessa Pena.


           STROUD, Chief Judge.


¶1         Defendants appeal from judgments entered upon jury verdicts finding them

     each guilty of misdemeanor child abuse. Defendant Adams argues the trial court

     erred (1) by denying his motion to dismiss at the close of all evidence; (2) by denying

     his motion to reopen voir dire of a juror after that juror expressed a potential bias

     toward defendants who do not testify on their own behalf; and (3) by ordering him to
                                           STATE V. ADAMS

                                            2022-NCCOA-596

                                           Opinion of the Court



     complete conditions of his probation while this appeal was pending. Defendant Pena

     presents arguments for (1) and (2) above, but does not challenge the portion of the

     trial court’s judgment ordering her to complete conditions of her probation while this

     appeal was pending. We find the trial court committed no error as to Defendants’

     motions to dismiss or motions to reopen voir dire but did err by ordering Defendant

     Adams to complete the special conditions of his probation while his appeal was

     pending. The case is remanded for resentencing as to Defendant Adams only.

                                      I.      Background

¶2           Defendants were tried on 1 May 2019 in Yadkin County District Court. Both

     Defendants were found guilty of misdemeanor child abuse. Both appealed to the

     Superior Court and were tried 15 March 2021.

¶3           During the unrecorded jury selection at the Superior Court trial, and after he

     had been passed upon by the State and by defense counsel for both Defendants, but

     before the jury was impaneled, one of the jurors, Juror Clark,1 raised his hand and

     “indicated that he wanted to say something.” The rest of the jurors were dismissed

     for the evening and Juror Clark was held back to speak to the trial court. Juror Clark

     told the trial court he could not hear one of the questions, and Defendant Adams’s

     counsel repeated the question:

                   The one about if they choose not to testify? Yes, sir. If --


     1   A pseudonym.
                                        STATE V. ADAMS

                                        2022-NCCOA-596

                                       Opinion of the Court



                  the defendants have a choice not to testify in the trial. If
                  they exercise that right and choose not to testify, do you
                  believe that you can give the defendants a fair trial based
                  on their choosing not to testify?

     Juror Clark then indicated he thought both Defendants should be required to “answer

     the questions themselves.” The trial court did not reopen voir dire, but examined

     Juror Clark regarding his opinion on the Defendants’ rights not to testify, and told

     Juror Clark he “cannot hold that against them if they choose not to testify.” After the

     trial court’s questions and instructions, Juror Clark affirmed he understood the

     Defendants have a right not to testify and that he could follow the law as instructed

     by the trial court. Counsel for both Defendants made motions to reopen voir dire to

     question Juror Clark; the trial court heard arguments and then elected to “give it

     some thought overnight.”

¶4         The following morning, the trial court heard additional arguments by all

     parties and brought Juror Clark back into the courtroom for additional examination.

     After a lengthy instruction, and after Juror Clark again affirmatively responded that

     he could follow the law as instructed by the trial court, the trial court denied

     Defendants’ motions to reopen voir dire.

¶5         The trial proceeded, and only the State presented evidence.           The State’s

     evidence tended to show at approximately 6 p.m. on 21 September 2018 Detective

     Ryan Preslar with the Yadkinville Police Department was “walking out of the police
                                          STATE V. ADAMS

                                          2022-NCCOA-596

                                         Opinion of the Court



     department to go home” when he heard “screaming and hollering.” He “walked out

     to the parking lot to look, and . . . [saw] a man in the back driver’s side door” of a

     vehicle across the street, “behind the driver’s seat, half his body [was] in the car and

     he [was] coming in and out.” Detective Preslar testified “[i]t was hard to tell . . . if he

     was hitting somebody or jerking on something.” The vehicle was in the Sheriff’s Office

     parking lot, across the street from the Yadkinville Police Department parking lot.

¶6          Detective Preslar radioed for help and ran toward the vehicle.               As he

     approached, he noticed “[Defendant] Adams had the child out of the vehicle. He had

     [his arm] wrapped kind of around [the child’s] upper torso and arm and he’s pulling

     in one direction and [Defendant] Pena had [the child] by the bottom half of his body,

     his legs area and she’s pulling in the opposite direction.” Detective Preslar testified

     the Defendants were “violent[ly]” pulling the child in opposite directions, because

     “[t]hey were both wanting that child.” The child was “hollering, crying out[,]” and

     appeared to be in pain. The “tug of war” continued for approximately 20 to 30 seconds

     while Detective Preslar approached the vehicle, and “[w]hen [he] [got] within feet of

     [the Defendants] they let go” of the child. Defendants did not drop the child, but

     quickly put him down on his feet. At about this time Deputy Nathaniel Hodges from

     the Yadkin County Sheriff’s Office arrived and the Defendants were separated.

     Detective Preslar did not notice injuries on either Defendant or on the child, and the

     child calmed down significantly after Detective Preslar separated the Defendants.
                                         STATE V. ADAMS

                                         2022-NCCOA-596

                                        Opinion of the Court



     Detective Preslar noticed that the car seat in the car “was actually pulled from its

     strapped-in position, and it was kind of set to the side.”

¶7         Deputy Hodges interviewed the Defendants. Defendant Adams stated “he just

     wanted his child, that he was there to pick up their child . . . for a child custody

     exchange.” Defendant Adams also told Deputy Hodges he was supposed to have

     someone with him to supervise the child custody exchange, but he still attended the

     custody exchange after his mother, the usual supervisor, could not attend. Defendant

     Pena stated she was putting shoes on the child when “[Defendant] Adams approached

     the vehicle and began trying to, in her words, rip the child out of the vehicle.”

     Defendant Pena held on to the child and the “tug of war” ensued “due to the fact she

     did not want [Defendant] Adams to take the child” because he was “irate.” Deputy

     Hodges charged both Defendants with child abuse under North Carolina General

     Statute § 14A-318.2 and arrested both Defendants. After Defendants were arrested,

     DSS was contacted and took temporary custody of the child.

¶8         At the close of State’s evidence, both Defendants made motions to dismiss.

     These motions were renewed at the close of all evidence. The motions were denied,

     and the charges were submitted to the jury. The jury returned a guilty verdict for

     each Defendant, and the trial court proceeded to sentencing. Both Defendants were

     sentenced to serve 75 days of imprisonment, suspended for 18 months of supervised

     probation. As one of the special conditions of probation, each Defendant was ordered
                                        STATE V. ADAMS

                                        2022-NCCOA-596

                                       Opinion of the Court



     to “enroll and complete any coparenting classes.” In the written judgments, the trial

     court noted each Defendant had entered notice of appeal in open court but ordered as

     to each Defendant that “probation is to commence once the appeal decision is reached

     but the Defendant is to enroll [and] complete the co-parenting classes while the

     appeal is pending.” (Capitalization altered.) Both Defendants appeal.

                                       II.   Analysis

¶9         Defendant Adams contends (1) the State presented insufficient evidence to

     convict him because the child suffered no injury and no substantial risk of injury was

     created by his conduct; (2) “the trial court abused its discretion when it denied [his]

     motion to reopen voir dire of Juror [Clark],” (capitalization altered), because good

     reason existed to reopen voir dire; and (3) the trial court violated North Carolina

     General Statute § 15A-1451(a)(4) when it ordered him to serve conditions of his

     probation while his appeal was pending. Defendant Pena presents substantially the

     same arguments for the first two issues. Defendant Adams alone asserts the trial

     court erred by ordering him to complete the conditions of his probation during the

     pendency of his appeal. Defendant Pena proposed this issue for review but did not

     address this error in her brief and it has been abandoned. See N.C. R. App. P. 28(a)

     (“Issues not presented and discussed in a party’s brief are deemed abandoned.”). We

     will address each Defendant’s argument regarding denial of the motions to dismiss

     separately. We will address their arguments regarding denial of the motion to re-
                                           STATE V. ADAMS

                                           2022-NCCOA-596

                                          Opinion of the Court



       open voir dire together, and we will address Defendant Adams’s argument regarding

       the special condition of his probation last.

       A. Sufficiency of the Evidence

          1. Standard of Review

¶ 10          This Court’s standard of review of a trial court’s ruling on a motion to dismiss

       is well-settled:

                     A trial court’s denial of a defendant’s motion to dismiss is
                     reviewed de novo. State v. Smith, 186 N.C. App. 57, 62, 650
                     S.E.2d 29, 33 (2007).        On appeal, this Court must
                     determine “whether there is substantial evidence (1) of
                     each essential element of the offense charged, or of a lesser
                     offense included therein, and (2) of defendant’s being the
                     perpetrator[.]” State v. Fritsch, 351 N.C. 373, 378, 526
                     S.E.2d 451, 455 (citation omitted), cert. denied, 531 U.S.
                     890, 121 S. Ct. 213, 148 L.Ed.2d 150 (2000).

                     Substantial evidence is “such relevant evidence as a
                     reasonable mind might accept as adequate to support a
                     conclusion.” State v. Smith, 300 N.C. 71, 78–79, 265 S.E.2d
                     164, 169 (1980). Evidence must be viewed in the light most
                     favorable to the State with every reasonable inference
                     drawn in the State’s favor. State v. Rose, 339 N.C. 172, 192,
                     451 S.E.2d 211, 223 (1994), cert. denied, 515 U.S. 1135, 115
                     S. Ct. 2565, 132 L.Ed.2d 818 (1995). “Contradictions and
                     discrepancies are for the jury to resolve and do not warrant
                     dismissal.” Smith, 300 N.C. at 78, 265 S.E.2d at 169.

       State v. Watkins, 247 N.C. App. 391, 394, 785 S.E.2d 175, 177 (2016). “[T]he only

       question before us . . . is whether a reasonable juror could have concluded that the

       defendant was guilty based on the evidence presented by the State. If so, even if the

       case is a close one, it must be resolved by the jury.” Id. at 396, 785 S.E.2d at 178
                                           STATE V. ADAMS

                                            2022-NCCOA-596

                                          Opinion of the Court



       (emphasis in original).

          2. Analysis

¶ 11         Both Defendants were convicted under North Carolina General Statute § 14-

       318.2. Section 14-318.2 provides in relevant part:

                    (a) Any parent of a child less than 16 year of age, or any
                    other person providing care to or supervision of such child,
                    who inflicts physical injury, or who allows physical injury
                    to be inflicted, or who creates or allows to be created a
                    substantial risk of physical injury, upon or to such child by
                    other than accidental means is guilty of the Class A1
                    misdemeanor of child abuse.

       N.C. Gen. Stat. § 14-318.2 (2018). “[T]he State must introduce substantial evidence

       that the parent, by other than accidental means, either (1) inflicted physical injury

       upon the child; (2) allowed physical injury to be inflicted upon the child; or (3) created

       or allowed to be created a substantial risk of physical injury.” Watkins, 247 N.C. App.

       at 395, 785 S.E.2d at 177. There is no dispute that Defendants are the parents of the

       child or that the child is less than 16 years old, and the State only sought a conviction

       on the substantial risk theory of misdemeanor child abuse.           Therefore, the sole

       element of misdemeanor child abuse in dispute is whether each Defendant “creat[ed]

       or allow[ed] to be created a substantial risk of physical injury, upon or to such child

       by other than accidental means . . . .” N.C. Gen. Stat. § 14-318.2; id.

             a. Defendant Adams’s Motion to Dismiss

¶ 12         This Court has recognized a “paucity of cases applying” the substantial risk
                                          STATE V. ADAMS

                                          2022-NCCOA-596

                                         Opinion of the Court



       prong of § 14-318.2. See Watkins, 247 N.C. App. at 395, 785 S.E.2d at 177-78.

       Because “substantial risk of physical injury” is not defined by § 14-318.2, this Court

       engages in a fact-specific inquiry to determine if such risk exists. See id. at 395-96,

       785 S.E.2d 177-78. Defendant Adams argues “State v. Watkins . . . appears to [be]

       the only precedential case where a parent was convicted of child abuse without proof

       of some injury, but instead for merely creating a substantial risk of injury.” He also

       argues Watkins is distinguishable from this case and the State has not put forth

       substantial evidence Defendant Adams created a substantial risk of physical injury

       to the child by other than accidental means. He argues that the short duration of the

       incident cuts against any finding of a substantial risk. We hold there was sufficient

       evidence to submit the case to the jury, and the trial court did not err in denying

       Defendant Adams’s motion.

¶ 13         Defendant Adams appears to be correct that Watkins is the sole reported case

       applying the “substantial risk” prong of § 14-318.2. In Watkins, the defendant parked

       her car outside the Madison County Sheriff’s Office and left her 19-month-old son

       buckled in his car seat while she went inside the Sheriff’s Office to leave money for

       an inmate in the jail. Id. at 392, 785 S.E.2d at 176. The State’s evidence showed

       when she was in the lobby, she could not see her car, which was parked about 46 feet

       away from the front door. Id. A detective escorted the defendant out after she argued

       with employees in the lobby and saw the child in the car. Id. at 392-393, 785 S.E.2d
                                          STATE V. ADAMS

                                           2022-NCCOA-596

                                          Opinion of the Court



       at 176.

¶ 14         The defendant in Watkins testified in her own defense. Id. at 393, 785 S.E.2d

       at 176. She testified the child was very warmly dressed in a “snowsuit . . . mittens,

       boots, a toboggan, pants, and a sweater.” Id. She said the car had been running

       before she arrived at the Sheriff’s Office with the heater on, and the car was “hotter

       than blazes” when she got out. Id. She claimed she left the windows closed when she

       went inside the Sheriff’s Office, where she believed, based on past experience, it would

       only take “‘three or four minutes’ to purchase [a] calling card.” Id. at 393, 785 S.E.2d

       at 177. She also claimed she could see the car from where she was standing in the

       lobby. Id.

¶ 15         The Watkins Court, viewing the evidence in the light most favorable to the

       State, analyzed the evidence as to substantial risk of physical injury in these

       circumstances:

                    Here, viewing the evidence, as we must, in the light most
                    favorable to the State with every inference drawn in the
                    State’s favor, James, who was under two years old, was left
                    alone and helpless—outside of Defendant’s line of sight—
                    for over six minutes inside a vehicle with one of its windows
                    rolled more than halfway down in 18–degree weather with
                    accompanying sleet, snow, and wind. Given the harsh
                    weather conditions, James’ young age, and the danger of
                    him being abducted (or of physical harm being inflicted
                    upon him) due to the window being open more than
                    halfway, we believe a reasonable juror could have found
                    that Defendant “created a substantial risk of physical
                    injury” to him by other than accidental means. See N.C.
                                           STATE V. ADAMS

                                            2022-NCCOA-596

                                           Opinion of the Court



                      Gen. Stat. § 14–318.2(a).

       Id. at 395-96, 785 S.E.2d at 178.

¶ 16            In addition to Watkins, Defendant Adams argues several unreported cases

       from this Court are persuasive, even if they are not binding precedent, and they

       illustrate what constitutes a “substantial risk of physical injury” in violation of § 14-

       318.2.     See, e.g., State v. Parker, 278 N.C. App. 606, 2021-NCCOA-389, ¶ 24

       (unpublished) (“[D]riving at sixty (60) miles per hour with a car door open creates a

       ‘substantial risk of injury’ for any passengers, including children, in the vehicle.”);

       State v. Miller, 276 N.C. App. 276, 2021-NCCOA-84, ¶ 16 (unpublished) (Where

       defendant “‘exceeded the speed limit for approximately one minute’ before ‘sometimes

       crossing the center line to pass pulled-over vehicles’ with Deputy Rae in pursuit with

       his blue lights flashing”); State v. Thomas, 217 N.C. App. 198, 719 S.E.2d 254 (2011)

       (unpublished) (exposure to 41 grams of cocaine and a loaded firearm); In re I.H., No.

       COA09-244, 2009 WL 2139096 (N.C. App. July 7, 2009) (unpublished) (high speed

       police chase resulting in accident where children were injured).

¶ 17            But the factual circumstances here Defendant Adams seeks to distinguish from

       Watkins and the unreported cases are instead similar in relevant ways. In all the

       cases, the potentially dangerous incidents were quite brief, just minutes, and in all

       but one case the children involved were fortunately unharmed. The question is

       whether the actions “created a substantial risk of physical injury” to the child by
                                          STATE V. ADAMS

                                           2022-NCCOA-596

                                          Opinion of the Court



       “other than accidental means.”      Based upon these cases, a “substantial risk of

       physical injury” may arise in an incident lasting only moments, where the defendant

       has intentionally engaged in the activity presenting a risk of physical harm to the

       child and has exposed the child to the risk of injury—whether the child was exposed

       to illicit substances, or exposed to severe weather conditions, or risk of abduction, or

       in a speeding car driven in a manner creating a substantial risk of a crash. The

       circumstances in which a “substantial risk of physical injury” vary from case to case,

       based on the severity and length of the risky conduct, but presented a jury question

       sufficient to survive a motion to dismiss.

¶ 18         Thus, while illustrative, these cases “do not resolve the issue presently before

       us—that is, whether the State’s evidence here was sufficient to raise a jury question

       regarding a violation of N.C. Gen. Stat. § 14-318.2(a) by Defendant.” Watkins, 247

       N.C. App. at 396, 785 S.E.2d at 178. Close questions are questions that must be

       resolved by the jury, and the question before us is “whether a reasonable juror could

       have concluded that [both] defendant[s] [were] guilty based on the evidence presented

       by the State.” Id. (emphasis in original). Here, the State’s evidence tended to show

       Defendant Adams attended the custody exchange of the parties’ four-year-old son

       without a court-ordered supervisor. Defendant Adams then became incensed, for

       reasons undisclosed by the record, and attempted to forcibly remove the child from

       the vehicle.   He grabbed the child around the child’s upper torso and began to
                                           STATE V. ADAMS

                                           2022-NCCOA-596

                                          Opinion of the Court



       violently pull the child out of the vehicle, which appears to have caused the child to

       “holler” or “cry out” in pain. Given the fact the car seat also appeared to have been

       “pulled from its strapped-in position[,]” a reasonable inference to be drawn from the

       evidence is that Defendant Adams pulled hard enough to move the car seat out while

       attempting to take the child. Then, for 20 to 30 seconds, Defendant Adams ignored

       police instructions and engaged in a “tug of war” with Defendant Pena, with the child

       serving as the “rope,” placing the child at risk of physical injury from the fight

       between Defendants.

¶ 19         It is not difficult to conclude the child was at a substantial risk of being injured

       in many ways during the “tug of war.” The evidence, viewed in the light most

       favorable to the State, shows that Defendant Adams “created a substantial risk of

       physical injury” to his child. Watkins, 247 N.C. App. at 395, 785 S.E.2d at 177. Many

       of these injuries may occur very quickly, and Defendant Adams’s argument that the

       short duration of the incident cuts against a finding of “substantial risk of physical

       injury” is not persuasive. The evidence simply creates a question for the jury to

       resolve as to whether the duration of the incident was long enough to create a

       “substantial risk of physical injury.” During the struggle, the child could have been

       dropped and suffered injury. The child could have been harmed by the mere act of

       pulling the child in two directions. Defendant Adams had wrapped his arm around

       the child’s upper torso, and the child’s neck or head could have been compressed or
                                           STATE V. ADAMS

                                           2022-NCCOA-596

                                          Opinion of the Court



       contorted as a result of the struggle. If either parent lost their grip on the child, the

       child could have been thrown to the ground by the force exerted by the other parent

       and injured. And the record reflects that none of Defendant Adams’s conduct was

       accidental. His attempts to wrest the child away from Defendant Pena were quite

       intentional, even though he did not intend to harm the child. There was no indication

       in Watkins or any of the unreported cases cited by Defendant Adams that the

       defendants had any intention or desire of harming the children in those situations;

       they intentionally engaged in risky activities in a time and manner that also placed

       a child at risk of injury.    The State presented substantial evidence Defendant

       “create[d] or allow[ed] to be created a substantial risk of physical injury, upon or to

       [his] child by other than accidental means” in violation of North Carolina General

       Statute § 14-318.2. The trial court did not err by denying his motion to dismiss.

             b. Defendant Pena’s Motion to Dismiss

¶ 20         Much of the evidence presented by the State as to Defendant Adams’s

       culpability under § 14-318.2 is equally applicable to the prosecution of Defendant

       Pena. Upon a de novo review of the evidence presented by the State, viewed “in the

       light most favorable to the State[,]” Watkins, 247 N.C. App. at 394, 785 S.E.2d at 177

       (quotation omitted), the State’s evidence was sufficient to show Defendant Pena

       “created or allowed to be created a substantial risk of physical injury” to the child and

       thus must be resolved by the jury. See id. at 395, 785 S.E.2d at 177.
                                         STATE V. ADAMS

                                          2022-NCCOA-596

                                         Opinion of the Court



¶ 21         The State’s evidence tended to show Defendant Pena was an equal participant

       in the “tug of war” over the Defendants’ child.          When Detective Preslar was

       approaching the vehicle in the Sheriff’s Office parking lot, he observed Defendant

       Pena with her arms around the “[m]iddle of the [child’s] legs.” As Detective Preslar

       approached, Defendant Pena also ignored his instructions to “put the child down” and

       continued to pull the child in the direction opposite Defendant Adams for

       approximately 20 to 30 seconds. Additionally, although Defendant Adams was not

       seriously injured, Defendant Adams told Detective Preslar that Defendant Pena

       became violent in close proximity to the child during the physical struggle and “bit

       [Defendant Adams] on the forearm and punched him in the face several times.”

       Detective Preslar characterized Defendant Pena as pulling on the child “hard” or

       “violent[ly].” Even though Defendant Adams “was supposed to be getting custody of

       the child that day[,]” Defendant Pena resisted a cooperative custody exchange and

       instead engaged in a violent physical struggle over possession of the child, starting

       in the confines of a vehicle.

¶ 22         Defendant Pena cites State v. Noffsinger, 137 N.C. App. 418, 426, 528 S.E.2d

       605, 611 (2000), and argues “‘a parent owes a special duty to her child which has long

       been recognized by statute and by common law’ and that ‘a parent has a duty to take

       affirmative action to protect her child and may be held criminally liable if she is

       present when someone harms her child and she does not take reasonable steps to
                                          STATE V. ADAMS

                                          2022-NCCOA-596

                                         Opinion of the Court



       prevent it.’” She frames the struggle over the child as “taking affirmative action to

       protect her son from [Defendant] Adams, who arrived without the court ordered

       custody [supervisor] and forcibly removed [the child] from her car, and [to] keep

       [Defendant] Adams from driving away with [the child] in the erratic and dangerous

       state in which he was in.” But Defendant Pena does not address another possible

       interpretation of the evidence: that even though they met in the parking lot of the

       Sheriff’s Office (and across the street from the Police Department), where she could

       have quickly summoned an officer to assist if Defendant Adams was in an “erratic

       and dangerous” state, she instead participated in an unreasonable struggle over

       physical possession of the child with the child’s father. Instead of seeking help, she

       took affirmative action that placed the child in danger by engaging in the “tug of war”

       over him. Regardless, even though Defendant Pena “offered an innocent explanation

       for [her] conduct,” the State’s evidence need not “‘rule out every hypothesis of

       innocence.’” State v. Winkler, 368 N.C. 572, 582, 780 S.E.2d 824, 830 (2015) (quoting

       State v. Thomas, 350 N.C. 315, 343, 514 S.E.2d 486, 503 (1999)). “[A] reasonable juror

       could have concluded that the defendant was guilty based on the evidence presented

       by the State.” Watkins, 247 N.C. App. at 396, 785 S.E.2d at 178 (emphasis in

       original).

¶ 23          The State presented substantial evidence to submit to the jury the question of

       whether Defendant Pena “create[d] or allow[ed] to be created a substantial risk of
                                          STATE V. ADAMS

                                           2022-NCCOA-596

                                          Opinion of the Court



       physical injury, upon or to [her] child by other than accidental means” in violation of

       North Carolina General Statute § 14-318.2. The trial court did not err by denying

       Defendant Pena’s motion to dismiss.

             c. Conclusion

¶ 24         Because the State presented substantial evidence of each element of

       misdemeanor child abuse, see Watkins, 247 N.C. App. at 394, 785 S.E.2d at 177, “a

       reasonable juror could have concluded that [both] defendant[s] [were] guilty based on

       the evidence presented by the State.” Id. at 396, 785 S.E.2d at 178 (emphasis in

       original). The trial court did not err by denying Defendants’ motions to dismiss.

       B. Defendants’ Motions to Reopen Voir Dire

          1. Standard of Review

¶ 25          “In order for a defendant to show reversible error in the trial court’s regulation

       of jury selection, a defendant must show that the court abused its discretion and that

       he was prejudiced thereby.” State v. Rodriguez, 371 N.C. 295, 312, 814 S.E.2d 11, 23-

       24 (2018) (quotation omitted). “Abuse of discretion results where the court’s ruling is

       manifestly unsupported by reason or is so arbitrary that it could not have been the

       result of a reasoned decision.” State v. Hennis, 323 N.C. 279, 285, 372 S.E.2d 523,

       527 (1988); see also White v. White, 312 N.C. 770, 777, 324 S.E.2d 829, 833 (1985) (“A

       trial court may be reversed for abuse of discretion only upon a showing that its actions

       are manifestly unsupported by reason . . . [or] upon a showing that [the trial court’s
                                            STATE V. ADAMS

                                             2022-NCCOA-596

                                           Opinion of the Court



       decision] was so arbitrary that it could not have been the result of a reasoned

       decision.”).

          2. Analysis

¶ 26          All parties agree North Carolina General Statute § 15A-1214 governs jury

       selection. Section 15A-1214(g) provides:

                      (g) If at any time after a juror has been accepted by a party,
                      and before the jury is impaneled, it is discovered that the
                      juror has made an incorrect statement during voir dire or
                      that some other good reason exists:

                      (1) The judge may examine, or permit counsel to examine,
                      the juror to determine whether there is a basis for
                      challenge for cause.

                      (2) If the judge determines there is a basis for challenge for
                      cause, he must excuse the juror or sustain any challenge
                      for cause that has been made.

                      (3) If the judge determines there is no basis for challenge
                      for cause, any party who has not exhausted his peremptory
                      challenges may challenge the juror.

       N.C. Gen. Stat. § 15A-1214(g) (2018). Section 15A-1214(g) gives the court “leeway to

       make an initial inquiry when allegations are received before a jury has been

       impaneled that would, if true, establish grounds for reopening voir dire . . . .” State

       v. Boggess, 358 N.C. 676, 683, 600 S.E.2d 453, 457 (2004). “As part of this initial

       investigation, the judge may question any involved juror and may consult with

       counsel out of the juror’s presence. Based on information thus developed, the judge

       has discretion to reopen voir dire or take other steps suggested by the circumstances.”
                                          STATE V. ADAMS

                                           2022-NCCOA-596

                                          Opinion of the Court



       Id.

¶ 27         Defendants argue there was “good reason . . . to challenge [Juror Clark] for

       cause or, alternatively, to exercise a peremptory challenge[.]”         (Capitalization

       altered.) The State argues that even with good cause, “the trial court is permitted,

       but is not required to reopen voir dire.” The trial court did not abuse its discretion,

       and Defendants’ arguments are overruled.

¶ 28         Here, the trial court questioned Juror Clark after he offered his opinion that

       he thought Defendants should “answer the questions themselves.” The trial court

       sought to clarify Juror Clark’s opinion, then carefully instructed him “that [the

       Defendants] have a right to testify if they wish and they have a right not to testify if

       they wish, and you cannot hold that against them if they choose not to testify.” The

       trial court stretched this examination over two days, allowing Juror Clark to think

       on his opinion overnight before reexamining him the next morning. The trial court

       also heard arguments from counsel on both days. The trial court “ha[d] discretion to

       reopen voir dire or take other steps suggested by the circumstances[]” after its initial

       inquiry, Boggess, 358 N.C. at 683, 600 S.E.2d at 457, and ultimately chose to question

       Juror Clark without reopening voir dire.

¶ 29         Both Defendants cite our decision in Bond. See State v. Bond, 345 N.C. 1, 478

       S.E.2d 163 (1996). They argue a juror’s equivocal statements as to the death penalty

       qualify as “good reason” to reopen voir dire, as were the juror’s statements in Bond,
                                     STATE V. ADAMS

                                     2022-NCCOA-596

                                    Opinion of the Court



see id. at 20, 478 S.E.2d at 172, and Juror Clark’s statement here is a similarly “good

reason” to reopen voir dire. But Bond is distinguishable. In Bond, the trial court

reopened the prosecution’s voir dire after the juror appeared to have changed his

mind regarding the death penalty between the State’s and the defense’s voir dire. Id.

at 18-19, 478 S.E.2d at 171-72. Voir dire was still ongoing at the time of the trial

court’s ruling, and the juror had not yet been passed upon by both the prosecution

and the defense. Id. Here, as far as the record reflects, Juror Clark did not make

equivocal statements until after jury selection was completed.2 Juror Clark made a

single statement after both parties had passed on him and he had been seated in seat

2. Bond is not controlling. But, more importantly, even if equivocal statements like

those by the juror in Bond or Juror Clark’s statements volunteering an opinion can

constitute “good cause” to reopen voir dire, the decision to reopen voir dire is still

squarely within the discretion of the trial court. See N.C. Gen. Stat. § 15A-1214(g);

Rodriguez, 371 N.C. at 312, 814 S.E.2d at 23-24; see also Bond, 345 N.C. at 19-20, 478

S.E.2d at 172 (“This Court has previously interpreted the language of N.C.G.S. § 15A-

1214(g) and found that the decision to reopen voir dire rests in the trial court’s

discretion. . . . [A]bsent a showing of abuse of discretion, the trial court’s decision to

reopen the examination of prospective juror Robbins will not be disturbed.”). We



2Because jury selection was unrecorded, our record is limited to statements made after voir
dire, but there is no contention the issue arose earlier.
                                            STATE V. ADAMS

                                            2022-NCCOA-596

                                           Opinion of the Court



       must still review the trial court’s decision not to reopen voir dire for an abuse of

       discretion.

¶ 30         After examination of Juror Clark on the first day, the court expressed concerns

       about reopening voir dire:

                           We’ve already passed on jurors. If you didn’t ask
                     them that question, you know that -- it concerns me
                     obviously that you’re going to have other jurors stepping up
                     saying the same thing. That’s the attorneys’ responsibility
                     from both sides to ask what questions they feel are
                     necessary to get a picture of whether or not, in their own
                     mindset a juror can be fair and impartial to both sides.

                             I have great concerns about just starting back again
                     with number two, and then even greater concerns if we
                     were to do that in front of all the other jurors. It just opens
                     a Pandora’s box, and I’m not going to allow that to happen.
                     I’ll hear any further arguments in the morning if you want
                     to go get me some case law or if you want to do a little
                     research and you feel like you need to do a brief, any of
                     those things are acceptable to the court.

       The trial court reasoned that reopening voir dire would have a negative impact on

       the orderly disposition of Defendants’ charges, possibly resulting in a lengthy delay,

       and instead opted to perform the extensive examination of Juror Clark, giving him

       overnight to continue to consider the trial court’s instructions, to determine if his

       opinion would prevent him from serving as a fair and impartial juror. The trial court

       also allowed parties an additional opportunity to develop their arguments and be

       heard the next day. At the end of the first day, the trial court did not doubt Juror
                                           STATE V. ADAMS

                                           2022-NCCOA-596

                                          Opinion of the Court



       Clark’s ability to remain fair and impartial:

                    The Court was satisfied when [Juror Clark] left yesterday
                    that regardless of how he felt about the law, whether he
                    liked it or disliked it, that he indicated that he would follow
                    and obey the law as the Court instructed him.

       And, after hearing additional arguments from counsel the next day, the trial court

       was still “satisfied with the answer of [Juror Clark]” and denied both Defendants’

       motions.

¶ 31         “A trial court may be reversed for abuse of discretion only upon a showing that

       its actions are manifestly unsupported by reason . . . [or] upon a showing that [the

       trial court’s decision] was so arbitrary that it could not have been the result of a

       reasoned decision.” White, 312 N.C. at 777, 324 S.E.2d at 833. The trial court in this

       case denied Defendants’ motions after inquiring into Juror Clark’s opinion and only

       after determining Juror Clark would be able to follow the law. Defendants’ motions

       were denied because the trial court was concerned that reopening voir dire would

       “open[] a Pandora’s box” and cause delays during Defendants’ trial, Defense counsel

       for both parties had already passed on Juror Clark, and Juror Clark gave repeated

       affirmations that he understood and could apply the law. The trial court came to “a

       reasoned decision” when it denied Defendants’ motions. Id.

¶ 32         We do not need to reach Defendants’ alternative argument that, “if voir dire of

       [Juror Clark] had been reopened and the trial court did not dismiss him for cause,
                                          STATE V. ADAMS

                                           2022-NCCOA-596

                                          Opinion of the Court



       [Defendants] could have used a peremptory challenge to remove him[,]” because the

       trial court did not abuse its discretion by refusing to reopen voir dire. See N.C. Gen.

       Stat. § 15A-1214(c)-(f) (2021) (establishing that peremptory challenges may only be

       exercised while voir dire is open). Because the trial court did not abuse its discretion

       by denying Defendants’ motions after examining Juror Clark without reopening voir

       dire, the trial court committed no error and did not violate § 15A-1214(g).

       C. Defendant Adams’s Conditions of Probation

¶ 33         “An alleged error in statutory interpretation is an error of law, and thus our

       standard of review for this question is de novo.” State v. Skipper, 214 N.C. App. 556,

       557, 715 S.E.2d 271, 272 (2011) (quoting Armstrong v. N.C. State Bd. of Dental

       Examiners, 129 N.C. App. 153, 156, 499 S.E.2d 462, 466 (1998)).

¶ 34         Defendant Adams asserts the trial judge violated North Carolina General

       Statute § 15A-1451(a)(4) by “order[ing] him to enroll in co-parenting classes and serve

       the active portion of his split sentence before the appeal was decided.” The State

       concedes that this was an error. After a review of the judgment, we agree the trial

       court did err by ordering Defendant Adams to fulfill conditions of his probation while

       his appeal was pending.      Although the trial court’s judgment is identical as to

       Defendant Pena, she failed to argue this issue on appeal and it has been abandoned.

       See N.C. R. App. P. 28(a).

¶ 35         North Carolina General Statute § 15A-1451(a)(4) provides: “(a) When a
                                              STATE V. ADAMS

                                              2022-NCCOA-596

                                          Opinion of the Court



       defendant has given notice of appeal: . . . (4) Probation or special probation is stayed.”

       N.C. Gen. Stat. § 15A-1451(a)(4) (2018). Defendant Adams gave notice of appeal in

       open court after the trial court suspended his sentence and ordered the co-parenting

       classes as conditions of probation. Then, the trial court included the following in its

       written judgment: “Probation is to commence once the appeal decision is reached but

       the Defendant is to enroll [and] complete the co-parenting classes while the appeal is

       pending . . . .” (Capitalization altered and emphasis added.) Because Defendant

       Adams’s probation was stayed by North Carolina General Statute § 15A-1451 upon

       his notice of appeal, the trial court erred when it ordered Defendant Adams to

       complete conditions of his probation while his appeal was pending. We remand for

       resentencing.

                                       III.     Conclusion

¶ 36         We conclude the trial court did not err by denying Defendants’ motions to

       dismiss and motions to reopen voir dire of Juror Clark. We also conclude the trial

       court erred by ordering Defendant Adams to complete his probation while his appeal

       was pending. The case is remanded for resentencing as to Defendant Adams only.

             NO ERROR IN PART; REMANDED IN PART.

             Judges ARROWOOD and WOOD concur.